Lake, J.
The question brought here by this record for decision is, -whether a druggist is within the operation of oür general license law; in other words, whether a person engaged in the business of selling drugs and medicines is at liberty to retail intoxicating liquors without first procuring the ordinary license to do so ?
The statute by which we must be governed in the *191decision of this question after providing for licensing the vending of such liquors at retail, and how and from whom the license may be obtained, further provides as follows: “Any person who shall vend, or retail, or, for the purpose of avoiding the provisions of this chapter, give away, upon any pretext, malt, spirituous, or vinous liquors, or any intoxicating drink, without having first complied with the provisions of this chapter and obtained a license as herein set forth, shall for each offense be deemed guilty of a misdemeanor,” etc. Gen. Stat., 854.
This language is general, and comprehends all persons whomsoever, no matter what their particular calling or business may happen to be. None are exempted from its operation. It applies to him who deals in drugs just as clearly as it does to the keeper of a boarding house, a saloon, a restaurant, or a hotel. The legislature not having signified their intention to make an exception in favor of the defendant’s business, the courts certainly cannot do so.
The ruling of the district court having been in conformity with these views, its judgment must be affirmed.
Judgment affirmed.